Citation Nr: 0611139	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-11 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to January 
1955.  The veteran died in May 2000.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In that decision, the RO 
denied entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation.  The appellant filed a 
timely appeal of this decision to the Board. 


FINDINGS OF FACT

1.  The veteran died on May [redacted], 2000 at the age of 66; the 
immediate cause of the veteran's death as shown on the death 
certificate was hypoxemia due to or as a consequence of 
metastatic carcinoma of the lungs; no other conditions were 
identified as significant in contributing to the veteran's 
death; an autopsy was not performed.

2.  At the time of the veteran's death, the veteran was not 
service-connected for any conditions.

3.  The evidence does not show that the veteran's lung cancer 
had its onset during service, or that this disorder was 
otherwise related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

CONCLUSION OF LAW

A disease or disability of service origin did not contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.312 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in letters dated in May 2002, 
June 2003, and June 2005, provided the appellant with the 
required notice under 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).  By way of these letters, the appellant was 
furnished notice of the types of evidence needed in order to 
substantiate her claims, as well as the types of evidence VA 
would assist her in obtaining.  The appellant was also 
encouraged to send evidence relevant to her claims to VA.  

By way of a September 2002 rating decision, a January 2004 
Statement of the Case, and January 2004, and March and July 
2005 Supplemental Statements of the Case, the RO advised the 
appellant and her representative of the basic law and 
regulations governing her claims, and the basis for the 
denial of her claims.  These documents, as well as the RO's 
letters, also specifically informed the appellant of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

Here, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims, but she was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the claims on appeal.  Despite 
the inadequate notice provided to the appellant on these 
latter two elements, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (regarding notice of five service 
connection elements), and 38 C.F.R. § 3.159(b) (the content 
of the notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
See also, Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In 
this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of copies of the veteran's service 
records, post-service VA and private medical treatment 
records, a VA examination in connection with the cause of 
death claim, and statements submitted by the appellant and 
her representative in support of the claims. 

Based on the foregoing, the Board concludes that there is no 
material evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation (DIC).  38 U.S.C.A. 
§ 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on May [redacted], 2000 at the age of 66.  The immediate cause 
of the veteran's death as shown on the death certificate was 
hypoxemia due to or as a consequence of metastatic carcinoma 
of the lungs.  No other conditions were identified as 
significant in contributing to the veteran's death and an 
autopsy was not performed.  At the time of the veteran's 
death, the veteran was not service-connected for any 
conditions.

The appellant does not contend, and the evidence does not 
establish, that the veteran had lung cancer in service or 
within one year of service.  Instead, the appellant argues 
that the veteran was exposed to asbestos in service and that 
this may have caused his cancer.  In this regard, the Board 
notes that the veteran was a seaman in the Navy and served 
aboard the USS Brough in 1953 through 1955.  The Board 
further observes that the ships used by the Navy during the 
veteran's period of service generally contained asbestos.  VA 
has also recognized that high exposure to asbestos and a high 
prevalence of disease have been found in insulation and 
shipyard workers.  

The record also shows that the veteran was a cigarette 
smoker.  In this regard, VA has recognized that the risk of 
developing lung cancer is increased in cigarette smokers who 
have had asbestos exposure.   See Veterans Benefits 
Administration Manual M21-1, part VI, (Manual) paragraph 
7.21(b)(2).  

In order to determine whether exposure to asbestos may have 
contributed to the veteran's death, the appellant was 
afforded a VA examination in March 2005.  The examination 
report indicated that the examiner reviewed the veteran's 
claims file and medical records in connection with the claim.  
After reviewing the veteran's file, the examiner stated that 
the veteran had a history of asbestos exposure and that he 
died of non-small cell carcinoma of the lung in May 2000.  
Regarding the question of a nexus to service, to include 
asbestos exposure, the examiner noted that the veteran was a 
smoker and that this increased the risk of lung cancer from 
asbestos exposure, he nevertheless opined that "[m]y 
conclusion is that he does have a history of asbestosis, but 
there are no x-ray reports that I could identify evidence of 
asbestosis on them.  Therefore, it is less likely as not, 
less than 50/50 probability, that his lung cancer was caused 
by a result of asbestosis [sic] exposure which he apparently 
had while in the Navy many years ago."

In June 2005, the VA examiner filed an addendum to his March 
2005 examination report.  He again noted that it was likely 
that the veteran was exposed to asbestos while serving in the 
Navy.  The examiner went on to note, however, that a chest x-
ray dated in April 2000 revealed a right lung mass along with 
chronic changes but no definitive evidence of plural or 
diaphragmatic calcification noted or other evidence of 
asbestosis visible.  And again the examiner indicated that, 
while it was likely that the veteran was exposed to asbestos 
in service, there was no direct evidence noted on his chest 
x-ray.  Therefore, the examiner stated that is was less 
likely as not, less than a 50/50 probability that the 
veteran's lung cancer was caused by asbestos exposure.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service, to include exposure to asbestos.  As noted 
above, service connection will be granted to a veteran that 
develops cancer in service or within one year of service.  38 
C.F.R. § 3.303, 3.307, 3.309.  Here, however, the evidence 
does not show that the veteran was found to have lung cancer 
in service or within one year after service.  And the VA 
examiner that examined the veteran's medical records in 
connection with the claim found that the veteran's likely 
exposure to asbestos in service, did not contribute 
substantially or materially to the cause of the veteran's 
death. 

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


